UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* CONN'S, INC. (Name of Issuer) Common Stock, par value $0.01per share (Title of Class of Securities) (CUSIP Number) September15, 2015 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 12 Pages Exhibit Index: Page 11 SCHEDULE 13G CUSIP No. :208242107 Page 2 of 12 Pages 1. Names of Reporting Persons. ANCHORAGE CAPITAL GROUP, L.L.C. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 13.3% Type of Reporting Person: OO, IA (1) This amount includes 1,250,000 Shares that may be acquired upon exercise of options. SCHEDULE 13G CUSIP No. :208242107 Page3 of 12 Pages 1. Names of Reporting Persons. ANCHORAGE ADVISORS MANAGEMENT, L.L.C. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 13.3% Type of Reporting Person: OO, HC (1) This amount includes 1,250,000 Shares that may be acquired upon exercise of options. SCHEDULE 13G CUSIP No. :208242107 Page4 of 12 Pages 1. Names of Reporting Persons. ANTHONY L. DAVIS 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 13.3% Type of Reporting Person: IN, HC (1) This amount includes 1,250,000 Shares that may be acquired upon exercise of options. SCHEDULE 13G CUSIP No. :208242107 Page5 of 12 Pages 1. Names of Reporting Persons. KEVIN M. ULRICH 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Canada Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 13.3% Type of Reporting Person: IN, HC (1) This amount includes 1,250,000 Shares that may be acquired upon exercise of options. SCHEDULE 13G CUSIP No. :208242107 Page6 of 12 Pages 1. Names of Reporting Persons. ANCHORAGE CAPITAL MASTER OFFSHORE, LTD. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 13.3% Type of Reporting Person: OO (1) This amount includes 1,250,000 Shares that may be acquired upon exercise of options. Page 7 of 12 Pages Item 1(a). Name of Issuer: Conn's,Inc.(the “Issuer”) Item 1(b). Address of Issuer’s Principal Executive Offices: 4055 Technology Forest Blvd., Suite 210 The Woodlands, TX 77381 Item 2(a). Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i) Anchorage Capital Group, L.L.C. ("Capital Group"); ii) Anchorage Advisors Management, L.L.C. ("Management"); iii) Anthony L. Davis ("Mr. Davis"); iv) Kevin M. Ulrich ("Mr. Ulrich"); and v) Anchorage Capital Master Offshore, Ltd.("ACMO"). This statement relates to Shares (as defined herein) held for the account ofACMO. Capital Group is the investment advisor to ACMO.Management is the sole managing member of Capital Group.Mr. Davis is the President of Capital Group and a managing member of Management, and Mr. Ulrich is the Chief Executive Officer of Capital Group and the other managing member of Management. Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of each of the Reporting Persons is 610 Broadway, 6th Floor, New York, NY 10012. Item 2(c). Citizenship: i) Capital Group is a Delaware limited liability company; ii) Management is a Delaware limited liability company; iii) Mr. Davis is a citizen of the United States of America; iv) Mr. Ulrich is a citizen of Canada; and v) ACMO is a Cayman Islands exempted company incorporated with limited liability. Item 2(d). Title of Class of Securities: Common Stock, par value $0.01per share (the “Shares”) Page8 of 12 Pages Item 2(e). CUSIP Number: Item 3. If This Statement is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: This Item 3 is not applicable. Item 4. Ownership: Item 4(a) Amount Beneficially Owned: As of September 16, 2015, each of the Reporting Persons may be deemed the beneficial owner of 4,870,657 Shares held for the account of ACMO, which includes 3,620,657 Shares and 1,250,000 Shares that may be acquired upon exercise of options. Item 4(b) Percent of Class: As of September 16, 2015, each of the Reporting Persons may be deemed the beneficial owner of approximately 13.3% of Shares outstanding. (There were 36,515,901 Shares outstanding as of September 3, 2015, according to the Issuer’s amended quarterly report on Form 10-Q, filed September 10, 2015.) Item 4(c) Number of Shares of which such person has: Capital Group, Management, Mr. Davis, Mr. Ulrich and ACMO: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: Item 5. Ownership of Five Percent or Less of a Class: This Item 5 is not applicable. Page9 of 12 Pages Item 6. Ownership of More than Five Percent on Behalf of Another Person: This Item 6 is not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person: See disclosure in Item 2 hereof. Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under §240.14a-11. Page10 of 12 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. ANCHORAGE CAPITAL GROUP, L.L.C. By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title: Authorized Signatory ANCHORAGE ADVISORS MANAGEMENT, L.L.C. By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title: Authorized Signatory ANTHONY L. DAVIS /s/ Anthony L Davis KEVIN M. ULRICH /s/ Kevin M. Ulrich ANCHORAGE CAPITAL MASTER OFFSHORE, LTD. By: /s/ Natalie Birrell Name: Natalie Birrell Title: Director September 17, 2015 Page 11 of 12 Pages EXHIBIT INDEX Ex. Page No. A Joint Filing Agreement 12 Page 12 of 12 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13G with respect to the Common Stock of Conn's, Inc., dated as of September 17, 2015, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of them pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. ANCHORAGE CAPITAL GROUP, L.L.C. By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title: Authorized Signatory ANCHORAGE ADVISORS MANAGEMENT, L.L.C. By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title: Authorized Signatory ANTHONY L. DAVIS /s/ Anthony L Davis KEVIN M. ULRICH /s/ Kevin M. Ulrich ANCHORAGE CAPITAL MASTER OFFSHORE, LTD. By: /s/ Natalie Birrell Name: Natalie Birrell Title:
